       Case 4:20-cv-00780-DPM Document 4 Filed 06/26/20 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION


TERRY LAMAR McCOY                                           PLAINTIFF

v.                         No. 4:20-cv-780-DPM


MARQUIS CREGGETT, Pine Bluff
Police Department; JEREMY OSWALT,
Detective, Pine Bluff Police Department;
S. KYLE HUNTER, Prosecuting Attorney,
Jefferson County; JOHN KEARNEY,
District Judge, Pine Bluff; and DOES                       DEFENDANTS


                                  ORDER

     1. Motion to proceed in forma pauperis, Doc. 1, granted. The Court
assesses an initial partial fee of $10.93. After the initial fee is collected,
McCoy's custodian must collect monthly payments from McCoy's
prison trust account each time the amount in the account exceeds
$10.00.   These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
McCoy's behalf must be clearly identified by case name and case
number.
       Case 4:20-cv-00780-DPM Document 4 Filed 06/26/20 Page 2 of 3



      2. The Court directs the Clerk to send a copy of this Order to the
Administrator of the W.C. Dub Brassell Adult Detention Center, 300
East Second Avenue, Pine Bluff, Arkansas 71601.
      3. The Court must screen McCoy's complaint. Doc. 2; 28 U.S.C.
§ 1915A. McCoy says he was unlawfully arrested and not read his

Miranda rights.    He also says he was unlawfully charged, denied
counsel at his probable cause hearing, and has been detained without
probable cause since July 2018. He seeks damages and asks that the
charges against him be dismissed. Doc. 2. The public docket shows that
McCoy is awaiting trial in Jefferson County for breaking or entering
and theft of property. State v. McCoy, 35CR-18-421; Doc. 2 at 2. And
the Court can take notice of those proceedings because they're directly
related to the issues here. Conforti v. United States, 74 F.3d 838, 840 (8th
Cir. 1996).
     The Court must abstain from proceeding with McCoy's federal
case because the criminal case is ongoing, Arkansas has an important
interest in enforcing its criminal laws, and McCoy may raise his
constitutional claims during his state criminal proceedings. Younger v.
Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F. Supp. 1501,
1510-13 (D. Kansas 1996). Further, there's no indication of bad faith,
harassment, or any other extraordinary circumstances that would make
abstention inappropriate. Tony Alamo Christian Ministries v. Selig,
664 F.3d 1245, 1254 (8th Cir. 2012). McCoy's claims must therefore be

                                   -2-
         Case 4:20-cv-00780-DPM Document 4 Filed 06/26/20 Page 3 of 3



put on hold until there's a final disposition of his pending state charges.
Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th Cir.
1999).

                                   *     *    *
     4. This case is stayed;           and the Court directs the Clerk to
administratively terminate it. McCoy can move to reopen this case after
final disposition of his state case, including any appeal. Any motion to
reopen must be filed within sixty days of that final disposition. If
McCoy doesn't file a timely motion to reopen or a status report
28 June 2021, then the Court will reopen the case and dismiss it without
prejudice.
     So Ordered.

                                       D.P. Marshall Jr.
                                       United States District Judge




                                        -3-
